Filed 7/31/18
                               CERTIFIED FOR PUBLICATION



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                             (Shasta)
                                               ----


RENEE ESTILL,                                                        C077513

                  Plaintiff and Appellant,                        (Super. Ct. No.
                                                                12CVCV0175693)
        v.

COUNTY OF SHASTA et al.,

                  Defendants and Appellants.



      APPEALS from an order and a judgment of the Superior Court of Shasta County,
Stephen Benson, Judge. Reversed in part and affirmed in part.

     Law Offices of Michael A. Scheibli, Michael A. Scheibli, Rogers Joseph
O'Donnell, and John G. Heller for Plaintiff and Appellant.

      Law Offices of James A. Wyatt, James A. Wyatt, Best Best & Krieger, Lewis
Brisbois Bisgaard & Smith, Kira L. Klatchko, Irene S. Zurko, Lann G. McIntyre, and
James R. Ross for Defendants and Appellants.

      M. Christine Davi, City Attorney (Monterey) for California State Association of
Counties and League of California Cities as Amicus Curiae on behalf of Defendants and
Appellants.



        Renee Estill submitted a government claim against the County of Shasta and
others, specifically representing that she first became aware of the alleged incident on


                                                1
September 9, 2011. The County accepted Estill’s representation and denied her claim on
the merits. Because it accepted the claim as timely, the County did not warn Estill to
seek leave to present a late claim. This lawsuit followed.
       During Estill’s deposition, however, defendants learned she was aware of the
alleged wrongdoing as early as 2009. The trial court granted defendant’s motion for
summary judgment primarily on the ground that Estill’s government claim was untimely,
but later granted her motion for a new trial, ruling there are triable issues of fact as to
whether defendants waived their defense of untimeliness because the County did not
warn Estill that she should seek leave to present a late claim pursuant to Government
Code section 911.3, subdivision (b).1 Defendants appeal from the order granting Estill a
new trial, and Estill cross-appeals from the judgment in favor of defendants.
       After oral argument in this case, we asked the parties for supplemental briefing on
the application of equitable estoppel in this context. We conclude that a claimant may be
estopped from invoking the section 911.3 waiver provision where a public entity’s failure
to notify the claimant that a claim is untimely is induced by the claimant’s representation
on the government claim form. And in this case, based on the entire appellate record,
including the supplemental briefs, we conclude Estill is estopped from asserting that
defendants waived their defense of untimeliness. She represented in her government
claim that the incident of wrongdoing occurred in September 2009, but that she “first
became aware” of the incident on September 9, 2011. She included an attachment to her
government claim in which she could have explained what she had learned in 2009 and
2010 about the alleged misconduct, but she did not mention her prior knowledge.
Thus, the record indicates she intended for the County to rely on her representation in the
government claim, and the County did in fact rely on the representation. Accordingly,




1 Undesignated statutory references are to the Government Code.


                                               2
we will reverse the trial court’s order granting Estill’s motion for a new trial and affirm
the judgment entered in favor of defendants.
                                     BACKGROUND
       Estill was employed by the Shasta County Sheriff’s Office and worked at the
Shasta County Jail. In July 2009, the Sheriff’s Office initiated an internal affairs
investigation regarding allegations that Estill had improper communications with an
inmate. Later that year, Estill learned that correctional officers were discussing her
investigation and not maintaining confidentiality.
       On September 29, 2009, the Sheriff’s Office served Estill with a notice of charges
in support of proposed termination. Estill was then mistakenly denied entry into the jail
based on the belief that she had been fired. Estill realized jail staff had improperly
received information about her and she complained. Throughout the remainder of 2009,
she learned about others who were inappropriately discussing her internal affairs
investigation.
       Estill had a prediscipline administrative hearing, and around that time or right after
her employment was terminated, she heard about rumors regarding the parentage of her
son and further discussions about her internal affairs case. Her employment was
terminated effective January 11, 2010, and her administrative appeal was denied on
September 10, 2010.
       Between January 11 and July 21, 2010, Estill heard more comments about the
parentage of her son. She also heard that people unconnected to her internal affairs
investigation were talking to Sheriff’s Office employees about her and her case.
       Estill served the County with a government claim on February 23, 2012. The
claim said the date of the incident was September 2009, but Estill represented that the
date she “first became aware” of the incident was September 9, 2011. The claim alleged
that on September 9, 2011, an employee of the Sheriff’s Office revealed to Estill that a
specified Sheriff’s Captain had told Sheriff’s Department employees about the nature of

                                               3
an investigation regarding Estill from September 2009 through the Fall of 2010.
The claim alleged gossip and rumors had been spread, a hostile environment had been
created, and Estill had been harassed.
       The County denied Estill’s claim and informed her, “Subject to certain exceptions,
you have only six (6) months from the date this notice was personally delivered or
deposited in the mail to file a court action on this claim (see Government Code
Section 945.6).” Estill filed a complaint against defendants within six months of the
County’s notice, asserting causes of action for violation of her federal and state
constitutional rights to privacy, invasion of privacy/intrusion into private affairs,
defamation per se, intentional infliction of emotional distress, and negligent infliction of
emotional distress. During Estill’s deposition, defendants learned she was aware of the
alleged wrongdoing as early as 2009.
       The trial court ultimately granted defendant’s motion for summary judgment.
The trial court concluded Estill’s first cause of action asserting a federal right to privacy
failed on the merits, and her remaining causes of action were barred because she did not
file a government claim within six months of the accrual of those causes of action.
However, the trial court subsequently granted Estill’s motion for a new trial on the
second through sixth causes of action, concluding triable issues of fact exist as to whether
section 911.3 applies to impose on defendants a waiver of their defense that Estill did not
timely present a government claim.
       Defendants appeal from the order granting Estill a new trial. (Code Civ. Proc.,
§ 904.1, subd. (a)(4).) Estill cross-appeals from the judgment. (Code Civ. Proc., § 437c,
subd. (m).)
                                         DISCUSSION
                                               I
       Defendants contend the trial court should have denied Estill’s motion for new trial
because Estill presented her government claim more than two years after her causes of

                                              4
action accrued. Because the trial court granted Estill a new trial based on a question of
law, we review the order de novo. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal. 4th
826, 859-860; Doe v. United Air Lines, Inc. (2008) 160 Cal. App. 4th 1500, 1504-1505.)
       Suspicion of one or more elements of a cause of action, coupled with knowledge
of any remaining elements, generally triggers accrual. (Fox v. Ethicon Endo-Surgery,
Inc. (2005) 35 Cal. 4th 797, 807 (Fox).) It is enough if an individual has notice or
information of circumstances that would put a reasonable person on inquiry. (Norgart v.
Upjohn Co. (1999) 21 Cal. 4th 383, 398 (Norgart) [a plaintiff must seek to learn the facts
necessary to bring the cause of action and cannot sit on his or her rights].) Here, Estill
filed her government claim more than six months after her second through sixth causes of
action accrued. Those causes of action allege violation of Estill’s state constitutional
right to privacy, invasion of privacy, defamation per se, intentional infliction of
emotional distress, and negligent infliction of emotional distress, based on (1) disclosure
of her confidential personnel records and private information, and (2) false statements
that she had sex with inmates and that her son was fathered by an inmate and not her
husband. It is undisputed Estill was aware in 2009 and 2010 that information from her
internal affairs investigation case had been leaked and was being discussed by people at
the Sheriff’s Office and other agencies. On this record, Estill’s second through sixth
causes of action accrued by July 2010.2 At that time she knew information from her
internal affairs investigation had been leaked, she had a strong suspicion regarding the




2 We are aware that a cause of action for intentional infliction of emotional distress
accrues when defendant’s conduct causes plaintiff to suffer severe emotional distress.
(Kiseskey v. Carpenters’ Trust for So. California (1983) 144 Cal. App. 3d 222, 232;
Murphy v. Allstate Ins. Co. (1978) 83 Cal. App. 3d 38, 51.) But Estill never asserted in the
trial court that her cause of action for intentional infliction of emotional distress accrued
on September 9, 2011.

                                              5
source of the leak, and she was aware people were making allegedly defamatory
statements about her and her son.
       Although Estill argues she did not discover the true nature of her claims until she
learned the identities of the alleged wrongdoers on September 9, 2011, ignorance of the
identity of a defendant does not delay accrual of a cause of action because the
defendant’s identity is not an element of a cause of action. (Fox, supra, 35 Cal.4th at
p. 807; Norgart, supra, 21 Cal.4th at pp. 398-399 [the plaintiff may allege she is ignorant
of the name of a defendant, designate the defendant as a Doe defendant, use the
machinery of discovery to identify the defendant, amend the complaint when the
defendant’s true name is discovered and serve the complaint on that defendant within
three years of its filing].) As her deposition testimony showed, Estill had reason to
suspect that someone had done something wrong to her long before September 9, 2011.
       Estill did not file a claim until February 23, 2012, more than six months after her
causes of action accrued. Accordingly, she cannot maintain a claim for damages against
defendants unless there is an applicable exemption or excuse for not complying with
section 911.2. (§§ 905, 911.2, subd. (a), 945.4.) We turn next to that issue.
                                             II
       Defendants argue they did not waive the defense of an untimely government claim
because Estill’s government claim was timely on its face, the County rejected it on the
merits, and hence the County was not required to give a section 911.3 advisement.
       Under the Government Claims Act, if a government claim is untimely and there is
no application for leave to present a late claim, the public entity may give written notice
that the claim is untimely and return it without further action. (§ 911.3, subd. (a).) The
notice must warn the person making the government claim that his or her only recourse is
to apply without delay to the public entity for leave to present a late claim. (§ 911.3,
subd. (a).) Failure to give the warning within 45 days after the claim was presented



                                              6
results in waiver of the defense that the government claim was untimely. (§ 911.3,
subd. (b).)
       The County says it had a duty to reject the claim on the merits because a public
entity may not make factual determinations about a claim’s timeliness. Estill counters
that a public entity can investigate a claim that appears timely and return it as untimely.
It is true that the claims-presentation requirements encourage a public entity to timely
investigate a claim. (Phillips v. Desert Hospital Dist. (1989) 49 Cal. 3d 699, 709.) In
particular, the notice and defense-waiver provisions (§§ 910.8, 911, 911.3) furnish strong
incentive for a public entity to investigate a claim even if they do not require a public
entity to do so. (Phillips, supra, 49 Cal.3d at pp. 706, 711.) But here, the representations
in Estill’s government claim gave the County no initial reason to question when she first
became aware of the alleged incident.
       Estill argues the language in her government claim should have alerted the County
that her claim might not be timely, but we disagree. The claim did not state facts
showing that Estill was aware of any alleged wrongdoing prior to September 9, 2011.
While the County was not required to accept Estill’s representation, the claim did not
alert the County that Estill’s claim might be untimely. And the County did not err in
treating Estill’s claim as timely when Estill asserted facts which, if true, would make her
claim timely. (See Mandjik v. Eden Township Hospital Dist. (1992) 4 Cal. App. 4th 1488,
1504 & fn. 11; Scott v. County of Los Angeles (1977) 73 Cal. App. 3d 476, 484; Rason v.
Santa Barbara City Housing Authority (1988) 201 Cal. App. 3d 817, 830.)
       In addition, Estill asserts the Legislature did not create an exception to section
911.3 for facially timely claims. That may be so, but section 911.3, subdivision (b) also
does not show a legislative intent to preclude the application of equitable doctrines such
as estoppel. (Cf. Rand v. Andreatta (1964) 60 Cal. 2d 846, 851 [specification of grounds
for granting late-claim relief in former section 716 does not imply legislative intent to



                                              7
abolish estoppel as a ground for granting a claimant relief from the claims-presentation
requirements].)
       “Generally speaking, equitable estoppel is a rule of fundamental fairness by which
a party is precluded from benefiting from conduct designed to prevent determination of
the truth and a resolution based thereon.” (Adoption of Kelsey S. (1992) 1 Cal. 4th 816,
853 (conc. & dis. opn. of Mosk, J.).) The elements of estoppel are: (1) the party to be
estopped must know the facts; (2) the party to be estopped must intend that his or her
conduct shall be acted upon or must act in a way that causes the other party to believe
that was his or her intent; (3) the party asserting estoppel must be unaware of the true
facts; and (4) the party asserting estoppel must detrimentally rely on the other party’s
conduct. (Estate of Bonzi (2013) 216 Cal. App. 4th 1085, 1106; Orr v. City of Stockton
(2007) 150 Cal. App. 4th 622, 635-636.) Estoppel may be proven by reasonable
inferences drawn from the evidence. (Estate of Bonzi, supra, 216 Cal.App.4th at
p. 1107.) While estoppel generally is a question of fact, if the facts are undisputed and
only one reasonable conclusion can be drawn from them, whether estoppel applies is a
question of law. (Id. at p. 1106.)
       Courts have held that equitable estoppel bars a public entity from asserting
noncompliance with the Government Claims Act where the conduct of its agents or
employees prevented or deterred the claimant from complying with the requirements of
the statute. (See, e.g., John R. v. Oakland Unified School Dist. (1989) 48 Cal. 3d 438,
445; J.P. v. Carlsbad Unified School Dist. (2014) 232 Cal. App. 4th 323, 333-335;
Sofranek v. County of Merced (2007) 146 Cal. App. 4th 1238, 1251-1252.) We conclude
here that a claimant may be estopped from invoking the section 911.3 waiver provision
where a public entity’s failure to notify the claimant that a claim is untimely is induced
by the claimant’s representation on the government claim form.
       And in this particular case, only one reasonable conclusion can be drawn from the
evidence before the trial court. Estill is estopped to assert a section 911.3 waiver because

                                             8
she represented on her government claim form that the date she “first became aware of
[the] incident” was September 9, 2011. She included an attachment to her government
claim in which she could have explained what she had learned in 2009 and 2010 about
the alleged misconduct, but she did not mention her prior knowledge. Instead, the
attachment reiterated her representation that she learned about the alleged violations on
September 9, 2011. When she submitted her government claim form, Estill knew the true
facts about when she first became aware of the alleged unlawful conduct, but the County
did not. Consistent with the trial court’s findings, the only reasonable inference to be
drawn from the record is that Estill intended the County to treat her claim as timely, and
the County relied on her representation and treated the claim as timely, denying the claim
on the merits. Given that Estill repeatedly represented in her government claim that the
date she first became aware of the incident was September 9, 2011, it would be unfair to
allow her to subsequently assert that under section 911.3, subdivision (b), defendants
waived their section 911.2 timeliness defense by accepting her repeated representations.
Under these circumstances, the County was not required to give the section 911.3,
subdivision (a) notice and warning.
       Estill nevertheless claims the County forfeited its right to invoke equitable
estoppel because it did not plead estoppel as an affirmative defense in its answer, nor did
the County assert estoppel in its motion for summary judgment. While it is true that in
general estoppel must be pleaded, that requirement does not apply where the party
claiming estoppel is unaware at the time of preparing the pleading that their defense may
rest on it. (Auto Auction, Inc. v. Riding Motors (1960) 187 Cal. App. 2d 693, 698; Guy v.
Leech (1920) 47 Cal. App. 704, 708.) Here, as Estill conceded in the trial court, she did
not assert the section 911.3 waiver (to which the argument of equitable estoppel was
directed) until she filed her motion for a new trial. The County argued in opposition to
Estill’s new trial motion that it had no reason or basis to doubt the statement in Estill’s
government claim that Estill first became aware of her claim on September 9, 2011, and

                                              9
the County relied on that representation. The trial court found that based on the
representation by Estill, the County treated her claim as timely and rejected it rather than
returning it as untimely.
       Estill further complains that the County misled her regarding her options for relief
because it did not direct her attention to the late-claim relief procedures. But even if the
County had given Estill the section 911.3, subdivision (a) warning, Estill could not have
obtained relief from the claim-presentation requirements because a late-claim application
must be presented no more than one year after the accrual of the cause of action and Estill
submitted her claim to the County more than one year after her causes of action accrued.
(§§ 911.4, subd. (b), 946.6, subd. (c); Munoz v. State of California (1995) 33 Cal. App. 4th
1767, 1779 [trial court has no jurisdiction to grant relief under section 946.6 when the
application to file a late claim is filed more than one year after the accrual of the cause of
action].) Estill asserts that a cause of action for defamation accrues each time defamatory
matter is published or republished and an action for intentional infliction of emotional
distress does not accrue until the plaintiff has suffered severe emotional distress as a
result of the defendant’s conduct. But Estill does not show how those legal propositions
apply to make her February 23, 2012 claim timely. She does not provide a record citation
showing a triable issue of material fact regarding accrual based on publication,
republication or developing severe emotional distress within six months before February
23, 2012. We are not required to examine undeveloped claims. (Maral v. City of Live
Oak (2013) 221 Cal. App. 4th 975, 984-985; Tilbury Constructors, Inc. v. State Comp. Ins.
Fund (2006) 137 Cal. App. 4th 466, 482-483.)
       Under the circumstances, Estill cannot maintain a cause of action against
defendants because she failed to present the County with a prelawsuit claim no later than
six months after the accrual of her causes of action and as a matter of law, she was not
entitled to relief from the claims-presentation requirements. (§§ 911.2, subd. (a), 911.4,
subd. (b), 945.4, 946.6, subd. (c); DiCampli-Mintz v. County of Santa Clara (2012)

                                              10
55 Cal. 4th 983, 990.) Nothing in the record indicates a triable issue of material fact
exists as to whether section 911.3, subdivision (b) applies.3 Estill’s cross-appeal is based
on the same arguments raised in response to the County’s appeal, and she fails to
establish that the judgment should be reversed.
       Because we conclude Estill is estopped from asserting waiver under section 911.3,
subdivision (b), we need not consider defendants’ argument that they did not waive the
statute of limitations defense.
                                      DISPOSITION
       The order granting Estill a new trial is reversed. The judgment in defendants’
favor following the grant of summary judgment is affirmed. Defendants shall recover
their costs on appeal.

                                                     /S/
                                                  MAURO, Acting P. J.

We concur:


   /S/
MURRAY, J.


    /S/
HOCH, J.


3 The trial court concluded there was a triable issue of fact surrounding the application of
section 911.3 because it did not have facts explaining what, if anything, the County did to
investigate Estill’s claim when it was presented. The trial court said that if an
investigation determined Estill engaged in conduct that made her untimely claim appear
timely when it was not, there might be an estoppel argument justifying non-application of
section 911.3’s waiver provision. As we have explained, however, the undisputed facts
already establish that Estill engaged in conduct that made her untimely claim appear
timely. Estill omitted facts about what she learned in 2009 and 2010 regarding leaks and
alleged defamatory statements. She repeatedly represented in her government claim to
the County that she first became aware of the incident on September 9, 2011.

                                             11